DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
61.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0023] “along the line 2C-2C of Figure 1B” should be rewritten as “along the line 2C-2C of Figure 2B” as Figure 2B shows line 2C-2C not Figure 1B.
 [0039] “towards the distal end 16 of the delivery device 10” should be rewritten as “towards the distal end 16 of the housing 14 of the delivery device 10” as the distal end 16 refers to the distal end of the housing not the delivery device.
[0046] 4th line – “illustrated in Figure 6. . In some embodiments” should be rewritten as “illustrated in Figure 6. In some embodiments” to remove the duplicated period and space.
Appropriate correction is required.
Claim Objections
Claims 1, 13, 14, and 16 are objected to because of the following informalities:  
Claim 1, line 1 – “into a catheter assembly, comprising:” should be rewritten as “into a catheter assembly, the delivery device comprising:” to further clarify that the delivery device comprises the further limitations rather than the catheter assembly.
Claim 13, line 1 – “between the first end and the guide feature” should be rewritten as “between the first end of the instrument and the guide feature” as it provides more clarity to what first end is being referred to.
Claim 14, line 1 – “between the first end and the guide feature” should be rewritten as “between the first end of the instrument and the guide feature” as it provides more clarity to what first end is being referred to.
Claim 16, line 1 – “into a catheter assembly, comprising” should be rewritten as “into a catheter assembly, the delivery device comprising:” to further clarify that the delivery device comprises the further limitations rather than the catheter assembly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 16-19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 1 recites the limitation "the first end of the guidewire".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the first end of the guidewire” will be interpreted as “a first end of the guidewire”.
Claim 7, line 2 recites the limitation "the first end of the guidewire".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the first end of the guidewire” will be interpreted as “a first end of the guidewire”.
Claim 8, line 4 recites the limitation "the first end of the support tubing".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the first end of the support tubing” will be interpreted as “a first end of the support tubing”.
Claim 16, line 8 recites the limitation "the first end of the instrument".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the first end of the instrument” will be interpreted as “a first end of the instrument”. 
Claims 17-18 are rejected because they are dependent on rejected claim 16, which has been determined to be indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19, line 2 recites the limitation "the catheter".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the catheter” will be interpreted as “a catheter”.
Claim 20, line 9 recites the limitation "the first end of the instrument".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the first end of the instrument” will be interpreted as “a first end of the instrument”. The examiner notes that claim 20, line 13 has a similar lack of antecedent basis for the limitation “the first end of the instrument”. However, if the lack of antecedent basis for limitation “the first end of the instrument” is corrected in claim 20, line 9 then there would not be a lack of antecedent basis for the limitation “the first end of the instrument” in claim 20, line 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard (US 2014/0094774).
With respect to claim 1, Blanchard discloses a delivery device for delivering an instrument into a catheter assembly: 
a housing (Fig. 34, #12A & 12B) having a proximal end (See examiner annotated Fig. 34 below), a distal end (See examiner annotated Fig. 34 below), and a slot (See examiner annotated Fig. 34 below and refer to Fig. 3B which shows tabs 24a going through a slot in the top housing portion 12A);
a guide feature (Fig. 34, #24) disposed within the housing (#24 is disposed within the housing as shown in Figure 3B which is analogous to how the exploded catheter insertion device shown in Fig. 34 would appear if not exploded), wherein the guide feature extends through the slot (refer to Fig. 3B which shows tab 24a extending through the slot in the top housing portion 12A), wherein the guide feature comprises a channel (See Figs. 35 and 36A, #980 and [0125] “the guide surfaces 980 of the guidewire lever 24”), wherein the channel is generally U-shaped (See Fig. 36A, which shows guidewire #22 resting in the channel defined by the guide feature wherein the guidewire is shaped as a U-shaped, see [0099], therefore since the U-shaped guidewire is resting in the channel the channel itself must be U-shaped); and


    PNG
    media_image1.png
    374
    972
    media_image1.png
    Greyscale

With respect to claim 2, Blanchard discloses the claimed invention of claim 1, and Blanchard further discloses that in response to movement of the guide feature along the slot in the distal direction a first distance, the first end (See [0126] “the distal end of the guidewire”) of 
With respect to claim 3, Blanchard discloses the claimed invention of claim 1, and Blanchard further discloses that the first end (See [0126] “the distal end of the guidewire”) of the instrument is advanced in the distal direction beyond the distal end of the housing (Fig. 34, #12A and #12B) in response to the guide feature being fully advanced along the slot in the distal direction (See [0124-0126] “Distal movement of the guidewire advancement slide 28 causes corresponding distal sliding movement of the guidewire lever 24. The guide surfaces 980 of the guidewire lever 24 push the bend of the guidewire 22 distally as the lever advances…This pushing movement of the slidable guidewire lever 25 causes the distal end of the guidewire 22 to extend distally from the open distal tip of the needle 16” and see Fig. 1B which shows the distal tip of needle 16 where it can be seen that the needle is beyond the distal end of the housing).
With respect to claim 10, Blanchard discloses the claimed invention of claim 1, and Blanchard further discloses that the channel (See Figs. 35 and 36A, #980) is vertically oriented (See Fig. 36B which is a cutaway side view showing the channel #980 oriented vertical within the housing) within the housing (Fig. 36B, #12A and 12B).
With respect to claim 11, Blanchard discloses the claimed invention of claim 1, and Blanchard further discloses a portion of the instrument (Fig. 34, #22) between the second end (Fig. 36B, the guidewire #22 located at #982) of the instrument and the guide feature (Fig. 35, .

    PNG
    media_image2.png
    441
    960
    media_image2.png
    Greyscale

With respect to claim 12, Blanchard discloses the claimed invention of claim 1, and Blanchard further discloses a portion of the instrument (Fig. 34, #22) between the second end (Fig. 36B, the guidewire #22 located at #982) of the instrument and the guide feature (Fig. 35, #24) is angled (See examiner annotated Fig. 36B above) with respect to a longitudinal axis of the delivery device (Fig. 34, #10).
With respect to claim 13, Blanchard discloses the claimed invention of claim 1, and Blanchard further discloses a portion of the instrument between the first end ([0124] “the free distal end of the guidewire 22 initially reside within the needle 16”) of the instrument (Fig. 34, #22) and the guide feature (Fig. 35, #24) is parallel (See examiner annotated Fig. 36B below) with a longitudinal axis of the delivery device (Fig. 34, #10).

    PNG
    media_image3.png
    500
    896
    media_image3.png
    Greyscale

With respect to claim 14, Blanchard discloses the claimed invention of claim 1, and Blanchard further discloses a portion of the instrument between the first end ([0124] “the free distal end of the guidewire 22 initially reside within the needle 16”) of the instrument (Fig. 34, #22) and the guide feature (Fig. 35, #24) is angled (See examiner annotated Fig. 36B above) with respect to a longitudinal axis of the delivery device (Fig. 34, #10).
With respect to claim 15, Blanchard discloses the claimed invention of claim 1, and Blanchard further discloses that the guide feature (Fig. 34, #24) further comprises an advancement tab (See examiner annotated Fig. 34 below and refer for reference to Fig. 3B and tab #42A) configured to be moved by a hand of the user (See [0063] “wherein the slide 28 is advanced by the finger of the user to distally advance the guidewire 22…Note that the guidewire is distally advanced by the lever 24, which is operably attached to the slide 28”).

    PNG
    media_image4.png
    371
    762
    media_image4.png
    Greyscale


With respect to claim 16, Blanchard discloses a delivery device for delivering an instrument into a catheter assembly:
a housing (Fig. 34, #12A & #12B) having a proximal end (See examiner annotated Fig. 34 below), a distal end (See examiner annotated Fig. 34 below), and a slot (See examiner annotated Fig. 34 below and refer to Fig. 3B which shows tabs 24a going through a slot in the top housing portion 12A);
a guide feature (Fig. 34, #24) disposed within the housing (#24 is disposed within the housing as shown in Figure 3B which is analogous to how the exploded catheter insertion device shown in Fig. 34 is when not exploded), wherein the guide feature extends through the slot (Refer to Fig. 3B which shows tab 24a extending through the slot in the top housing portion 12A); and
an instrument (Fig. 36A, #22) disposed within the housing (Fig. 36A, #12A and #12B) and extending through (See Fig. 36B where #22 rests within #980) the guide feature (Fig. 35, #24 and see [0125] “the guide surfaces 980 of the guidewire lever 24”), wherein a second end 

    PNG
    media_image1.png
    374
    972
    media_image1.png
    Greyscale

With respect to claim 17, Blanchard discloses the claimed invention of claim 16, and Blanchard further discloses the first end (See [0126] “the distal end of the guidewire”) of the instrument (Fig. 34, #22) is advanced in the distal direction beyond the distal end of the housing in response to the guide feature being fully advanced along the slot in the distal direction (See [0124-0126] “Distal movement of the guidewire advancement slide 28 causes corresponding distal sliding movement of the guidewire lever 24. The guide surfaces 980 of the guidewire lever 

With respect to claim 20, Blanchard discloses a catheter system, comprising:
a delivery device (Fig. 34, #10), comprising:
a housing (Fig. 34, #12A & #12B) having a proximal end (See examiner annotated Fig. 34), a distal end (See examiner annotated Fig. 34), and a slot (See examiner annotated Fig. 34 below and refer to Fig. 3B which shows tabs 24a going through a slot in the top housing portion 12A);
 a guide feature (Fig. 34, #24) disposed within the housing (#24 is disposed within the housing as shown in Figure 3B which is analogous to how the exploded catheter insertion device shown in Fig. 34 is put together), wherein the guide feature extends through the slot (refer to Fig. 3B which shows tab 24a extending through the slot in the top housing portion 12A); and
 an instrument (Fig. 34, #22) disposed within the housing (See Fig. 36B where #22 is within the housing #12A and #12B) and extending through the guide feature (See Fig. 36B, #24 where #22 rests within #980 and [0125] “the guide surfaces 980 of the guidewire lever 24”), wherein a second end (Fig. 36B, the guidewire #22 located at #982) of the instrument is stationary with respect to the housing (See [0124-0126] “the proximal end of the guidewire 22 is anchored to a portion of the device 10, namely, at an anchor point 982 on the top portion 12A of the housing”), wherein in response to 
a catheter assembly (Fig. 34, #42 & #46) coupled to the distal end of the housing (See Fig. 1B to see the coupling), the catheter assembly comprising a catheter adapter (Fig. 34, #46) and a catheter (Fig. 34, #42) extending distally from the catheter adapter (See Fig. 34 to see the catheter extending distally from the catheter adapter), wherein the first end of the instrument is advanced in the distal direction beyond the distal end of the housing or a distal end of the catheter in response to the guide feature being fully advanced along the slot in the distal direction (See [0124-0126] “Distal movement of the guidewire advancement slide 28 causes corresponding distal sliding movement of the guidewire lever 24. The guide surfaces 980 of the guidewire lever 24 push the bend of the guidewire 22 distally as the lever advances…This pushing movement of the slidable guidewire lever 25 causes the distal end of the guidewire 22 to extend distally from the open distal tip of the needle 16”).

    PNG
    media_image1.png
    374
    972
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Galgano et al. (US 2016/0045715; hereinafter “Galgano”) and Devgon (US 8,366,685)
With respect to claim 4, Blanchard discloses the claimed invention of claim 1, but Blanchard fails to teach that the housing further comprises extension tubing extending outwardly from a distal portion of the housing, wherein the second end of the instrument is coupled to the extension tubing, wherein the instrument comprises a catheter.
However, Galgano teaches that an instrument may be a hollow stabilizing component/catheter (See Fig. 3H, #50) with a guidewire (Fig. 3H, #60) disposed within (See Fig. 3H which shows #60 disposed within #50).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the guide wire of Blanchard such that a hollow stabilizing component/catheter is disposed over the guide wire as taught in Galgano. One of ordinary skill in the art would have been motivated to make this modification, because by disposing a hollow stabilizing component/catheter over the guidewire the puncture of the lumen of a blood vessel can be prevented as the hollow stabilizing component/catheter can bounce off or deflect instead of puncturing the lumen of the blood vessel (See [0077] of Galgano).
The delivery device of Blanchard modified in view of the teachings of Galgano will hereinafter be referred to as the delivery device of Blanchard and Galgano.
Furthermore, Devgon teaches a housing (Fig. 9, #6400) further comprises extension tubing (See Fig. 9, #6425) extending outwardly from a distal portion of the housing (Fig. 9, #6410 is the distal end of the housing therefore since the extension tubing #6425 is near the distal end #6410 of the housing it can be said that the extension tubing is extending outwardly from a distal portion of the housing), wherein a second end (See Fig, 10, the side of #6300 coupling with #6411) of an instrument (Fig. 10, # 6300) is coupled to the extension tubing (See Fig. 9 and the coupling of the extension tubing #6425 with the second end of the instrument #6300 and Col. 13, line 64 – Col. 14, line 16).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the housing of the delivery device of Blanchard and Galgano such that it comprises extension tubing extending outwardly from a distal portion of the housing, wherein a second end of the instrument of is coupled to the extension tubing. One of ordinary skill in the art would have been motivated to make this modification, as coupling the second end of the instrument that is a catheter to extension tubing would allow a user to .
Claims 5-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Galgano. 
With respect to claim 5, Blanchard discloses the claimed invention of claim 1, but Blanchard fails to disclose that the instrument comprises a catheter, further comprising a guidewire disposed within the catheter, wherein in response to movement of the guide feature along the slot in the distal direction, the guidewire and the catheter move through the channel.
However, Galgano teaches an instrument (Fig. 3H, #50 & #60) comprises a catheter (Fig. 3H, #50) , further comprising a guidewire (Fig. 3H, #60) disposed within (See Fig. 3H where #60 is disposed within #50) the catheter, wherein in response to movement of a guide feature (Fig. 3A, #54 and 64) along the slot in the distal direction, the guidewire and the catheter move through a channel (the channel is created by catheter tube 30)(See [0088] for the coupling of components together “HSC tube 50 to slider 54… and guide wire 60 to slider 64…” and [0095-0096] for the movement of the guide feature along the slot in the distal direction, where the guidewire and catheter move through a channel).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the guide wire of Blanchard such that a hollow stabilizing component/catheter is disposed over the guide wire as taught in Galgano. One of ordinary skill in the art would have been motivated to make this modification, because by disposing a hollow stabilizing component/catheter over the guidewire the puncturing of a lumen of the blood vessel can be prevented as the hollow stabilizing component/catheter can bounce off or deflect instead of puncture the lumen of the blood vessel (See [0077] of Galgano).
The delivery device of Blanchard modified in view of the teachings of Galgano will hereinafter be referred to as the delivery device of Blanchard and Galgano.
With respect to claim 6, the delivery device of Blanchard and Galgano teaches the claimed invention of claim 5, and Blanchard further teaches that a first end ([0124] “the free distal end of the guidewire 22 initially reside within the needle 16”) of the guidewire is advanced in the distal direction beyond the distal end of the housing in response to the guide feature being fully advanced along the slot in the distal direction (See [0124-0126] “Distal movement of the guidewire advancement slide 28 causes corresponding distal sliding movement of the guidewire lever 24. The guide surfaces 980 of the guidewire lever 24 push the bend of the guidewire 22 distally as the lever advances…This pushing movement of the slidable guidewire lever 25 causes the distal end of the guidewire 22 to extend distally from the open distal tip of the needle 16”).
With respect to claim 7, the delivery device of Blanchard and Galgano teaches the claimed invention of claim 5, and Blanchard further teaches that in response to movement of the guide feature (Fig. 34, #24) along the slot in the distal direction a first distance, a first end ([0124] “the free distal end of the guidewire 22 initially reside within the needle 16”) of the instrument is advanced in the distal direction a second distance, wherein the second distance is greater than the first distance (See [0126] “This pushing movement of the slidable guidewire lever 24 causes the distal end of the guidewire 22 to extend distally from the open distal tip of the needle 16…in about twice the length of guidewire extension when compared with the length of movement of the guidewire advancement slide 28”).
With respect to claim 8, Blanchard teaches the claimed invention of claim 1, but Blanchard fails to teach support tubing extending from the guide feature and coupled to the guide feature, wherein in response to movement of the guide feature along the slot in the distal 
However, Galgano teaches support tubing (Fig. 3H, #50) extending from a guide feature (Fig. 1, #54 & #64) and coupled to the guide feature (See [0088] “HSC tube 50 to slider 54…and guide wire 60 to slider #64” for the coupling of the support tubing to the guide feature), wherein in response to movement of the guide feature along a slot (See Fig. 1, #70) in the distal direction a first distance, an instrument (Fig. 3H, #60) moves through the support tubing and the first end of the support tubing is advanced in the distal direction the first distance (See [0095-0096] which explains that the movement of #64 moves #54 and respectively #60 and #50, which are coupled to #64 and #50, then [0096] continues to explain that “slider plate 64 can be pushed forward to actuate the second step extension deployment-movement of guide wire 60 distally out of HSC tube 50”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the delivery device of Blanchard such that the guidewire is disposed within support tubing as taught by Galgano. One of ordinary skill in the art would have been motivated to make this modification, because by disposing the guide wire within the hollow stabilizing component/support tubing the puncturing of the lumen of a blood vessel can be prevented as the hollow stabilizing component/catheter can bounce off or deflect instead of puncture the lumen of the blood vessel (See [0077] of Galgano).

With respect to claim 18, 
However, Galgano teaches an instrument that comprises a catheter (Fig. 3H, #50) with a guidewire (Fig. 3H, #60) disposed within (See Fig. 3H to see #60 inside of #50).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the guidewire of Blanchard such that it is disposed within a catheter as taught by Galgano, and therefore create an instrument comprising of a catheter. One of ordinary skill in the art would have been motivated to make this modification, because by disposing the guide wire within the hollow stabilizing component/catheter the puncturing of the lumen of a blood vessel can be prevented as the hollow stabilizing component/catheter can bounce off or deflect instead of puncture the lumen of the blood vessel (See [0077] of Galgano).
With respect to claim 19, Blanchard discloses the claimed invention of claim 16, and Blanchard further discloses that the guide feature (Fig. 35, #24) comprises a channel (See Figs. 35 and 36A, #980 and [0125] “the guide surfaces 980 of the guidewire lever 24”). However, Blanchard is silent to the remaining limitations of claim 19 in combination with the limitations of claim 16, which are a guidewire disposed within a catheter, wherein in response to movement of the guide feature along the slot in the distal direction, the guidewire moves through the channel. 
Nonetheless, Galgano teaches a guidewire (Fig. 3H, #60) that is within a catheter (Fig. 3H, #50), wherein in response to movement of the guide feature (Fig. 1, #54 & #64) along a slot (See Fig. 1, #70) in the distal direction, the guidewire moves through a channel (the channel is created by catheter tube 30)(See [0088] for the coupling of components together “HSC tube 50 to slider 54… and guide wire 60 to slider 64”, [0095-0096] for the movement of the guide feature along the slot in the distal direction, where the guidewire #60 and catheter #50 move through the channel #30 which can be seen in Fig. 5a.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the guidewire of Blanchard such that it is disposed within a catheter as taught by Galgano. One of ordinary skill in the art would have been motivated to make this modification, because by disposing the guide wire within the hollow stabilizing component/catheter the puncturing of the lumen of a blood vessel can be prevented as the hollow stabilizing component/catheter can bounce off or deflect instead of puncture the lumen of the blood vessel (See [0077] of Galgano). 
The delivery device of Blanchard modified in view of the teachings of Galgano will hereinafter be referred to as the delivery device of Blanchard and Galgano.
The examiner notes that in the rejection of claim 16, the instrument was interpreted to be guidewire #22 of Blanchard; however, for the purpose of rejecting claim 19, the instrument is interpreted as the catheter, of the delivery device of Blanchard and Galgano, which will contain the guidewire of Blanchard and Galgano. Therefore, under this interpretation of the instrument, the guidewire of Blanchard may fulfill the limitation of being the guidewire disposed within the catheter as written in the limitation of claim 19 because the delivery device of Blanchard has been modified to include the catheter of Galgano, which fulfills the limitation of the instrument. Furthermore, with this in mind the delivery device of Blanchard and Galgano teach all the limitations of claim 19.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Funk et al. (US 2018/0272106; hereinafter “Funk”).
With respect to claim 9, 
However, Funk teaches a channel (See Fig. 3, the walls of the housing #210 where the catheter #230 is located) that is horizontally oriented (See Fig. 3 which the examiner is of the opinion that Figs. 3-4 are schematic illustrations of a top view of the catheter device showing a channel that is horizontally oriented) within the housing (Fig. 3, #210).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the channel such that it is horizontally oriented within the housing, as Funk shows a horizontally oriented channel as an alternate way of providing a channel for guiding an instrument. Furthermore the choice of a vertically versus a horizontally oriented channel appears to constitute a mere rearrangement of parts and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Examiner, Art Unit 3783